Citation Nr: 1045746	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to lumbar and thoracolumbar 
spine disorders. 

3.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to lumbar and thoracolumbar 
spine disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1967 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, dated in 
November 2006 and a July 2008, which, in pertinent part, denied 
the benefits sought on appeal. 

In October 2010, the Veteran testified before the undersigned 
during a videoconference while the Board was seated at the 
Central Office.  During the hearing, the undersigned identified 
the issues on appeal, and noted what pertinent evidence was 
outstanding and what evidence might assist in substantiating the 
claims.  Additionally, through his testimony with the assistance 
of his representative, the Veteran demonstrated actual knowledge 
of the elements necessary to substantiate the claims.  See Bryant 
vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing 
transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran had a lumbar spine disorder prior to service.  

2.  The medical evidence does not show an increase in severity of 
the lumbar spine disorder during the Veteran's period of service, 
and the preponderance of the medical evidence is against a 
finding that a lumbar spine disorder was permanently aggravated 
by the Veteran's period of service.

3.  The Veteran's current lumbar spine disorder is not related to 
any aspect of the Veteran's period of service.  

4.  The Veteran did not have a hip disorder during service or at 
separation; the first medical evidence of bilateral hip disorder 
comes decades after the Veteran's discharge from service; and the 
preponderance of the evidence on file is against a finding that 
the Veteran's  currently diagnosed bilateral hip disorder is 
otherwise related to his period of service.   

5.  The Veteran did not have a cervical spine disorder in 
service; the first medical evidence of cervical spine disorder 
comes decades after the Veteran's discharge from service; and the 
preponderance of the evidence on file is against a finding that 
the Veteran's currently diagnosed cervical spine disorder is 
otherwise related to his period of service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disorder 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1157, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for 
bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for entitlement to service connection for 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, VA sent notice letters in August 2006 and December 2007 to 
the Veteran that informed him of what evidence is required to 
substantiate the claims for service connection, and apprised the 
Veteran as to his and VA's respective duties for obtaining 
evidence.  VA also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify or inform the Veteran with 
regard to his claims, VA also has a duty to assist the Veteran in 
the development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the Veteran 
with medical examinations in June 2008 and in October 2009.  In 
the June 2008 VA examination report, the examiner addressed the 
issue of whether the Veteran's lumbar spine disorder was caused 
or aggravated by his period of service.  The October 2009 VA 
examiner discussed whether the Veteran's current diagnosed 
bilateral hip disorder and cervical spine disorder were 
proximately caused or aggravated by his service-connected 
thoracolumbar spine disability.   The Board finds that the 
examinations are adequate for adjudication purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran was not afforded a VA 
examination to determine whether his bilateral hip disorder and 
cervical spine disorder are directly related to his period of 
service.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with presumptive 
service connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Id.  

Here, the Veteran does not assert, and the evidence does not show 
that hip or cervical spine problems began in service.  There is 
absolutely no medical evidence of hip or neck problems in service 
or at separation.  The first showing in the record of any hip or 
neck problems comes more than three decades after the Veteran's 
discharge from service.  In short, the record contains no 
documentation of hip or neck injury during service.  There is a 
lack of evidence of continuity of symptomatology in the treatment 
records.  Additionally, there is no medical evidence of record 
that has linked a diagnosed condition to service.  Finally, the 
Veteran's claim is for service connection on a secondary basis, 
not a direct basis.  The Veteran has not asserted that his 
bilateral hip disorder or cervical spine disorder is directly 
related to his period of service.  Rather, he has consistently 
asserted that his hip and cervical spine disorders stem from his 
service-connected thoracolumbar spine disability, and not that 
either is directly due to injury or accident during service.  
This is all evidence against a finding that the post service 
disorders "may be" associated directly with service.  
Accordingly, an examination to obtain a medical opinion regarding 
the possibility these conditions are directly related to service 
is not necessary.  See id.

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection is also available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease may be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  If there is no increase in severity 
of the disability, aggravation will not be presumed.  In order to 
rebut any presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due to 
the natural progress of the disability.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists, and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  A disability 
which is aggravated by a service-connected disorder may be 
service connected, but compensation is only available for the 
degree to which that condition was made worse by the service-
connected condition - only to the degree that the aggravation is 
shown.  38 C.F.R. § 3.310.  In such situation, VA laws require 
that the medical evidence must show a baseline level of severity 
of the nonservice-connected disease or injury, which is 
established by medical evidence created before the onset of 
aggravation.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Lumbar Spine Disorder 

Contentions
In this case, the Veteran contends that his military service 
caused his current lumbar spine disorder.   He asserts that the 
physical training associated with his duties aggravated any pre-
existing back problems.  The Veteran reported one instance when 
he injured his back shortly after he entered into service when he 
fell during a march with full gear on.  The Veteran also reports 
that although he did not seek treatment until after 2000, he has 
had back problems since service.  He testified that on several 
occasions after service, his back would give out and he would 
require his wife's assistance to ambulate.  The Board will 
address whether the Veteran's low back disorder was incurred in 
service and whether any back disorder that existed prior to 
service was permanently aggravated by service. 




Facts

The record clearly shows that the Veteran had a low back problem 
prior to entrance into service.  A review of the record shows 
that prior to the Veteran's entrance into service in September 
1967, he was treated at the Thayer Hospital in Waterville, ME on 
July 15, 1966 after falling off of a trampoline.  He underwent an 
x-ray series of the spine.  The findings on the x-ray report 
showed "a prominent Schmorl's node at the lumbo-sacral junction 
with some narrowing of the joint space.... localized changes are 
unusual in a patient of this age and could represent disk 
degeneration with posterior protrusion."  There were no abnormal 
findings observed at the cervical spine levels. 

The report of the Veteran's July 1967 examination prior to his 
entrance into service shows that his spine was evaluated as 
normal.  Shortly after his entrance into service, a September 
1967 service treatment record shows that the Veteran presented 
with complaints of back pain and breathing problems.  It was 
noted that the Veteran reported a history of a trampoline 
accident where he injured his back two years prior to his 
entrance into service, and he reported that he had occasional 
trouble bending over.  The Veteran further reported that his 
military training has caused him pain in his back.  It was felt 
he had spondilitis of the thoracic spine and malformation with 
mild spinal bidife at the lumbo-sacral level.  An orthopedic 
consultation was recommended. 

 A September 1967 orthopedic consultation report shows the 
Veteran reported a history of back injury from an automobile 
accident two years prior to his entrance into service.  Physical 
examination revealed full range of motion and the x-ray report 
revealed no significant abnormalities.  The Veteran was 
considered fit for duty at that time.  

A subsequent September 1967 service treatment record shows that 
the Veteran received two weeks of physical therapy and he had no 
reoccurrence of back complaints during that time period.  The 
findings from the previous orthopedic consultation and x-rays 
were reviewed again, and the Veteran was diagnosed with a lumbo-
sacrial muscle strain.  He was ultimately cleared for duty by the 
end of September 1967.  

The available service treatment records show no other incidents 
of back problems reported by the Veteran during his period of 
service.  The report of an August 1969 examination prior to 
separation shows the Veteran's spine was evaluated as normal. 
There were no defects or diagnoses noted on the examination 
report.  An associated report of medical history is not 
available.    

The post-service medical evidence does not show complaints of or 
treatment for any low back problems until 2003, when the Veteran 
began to seek treatment for cervical spine problems.  Subsequent 
VA and private treatment records show that the Veteran has been 
treated for scoliosis with degenerative arthritis in the lumbar 
spine.  

The Veteran submitted a claim for service connection for hip and 
cervical spine problems in July 2006.  After the RO denied those 
claims in November 2006, the  Veteran raised the matter of 
entitlement to service connection for a lumbar spine problem in 
an October 2007 notice of disagreement.

In June 2008, the Veteran underwent a VA spine examination to 
determine whether his current lumbar spine disorder was 
etiologically related to his service.  In the examination report, 
the VA examiner noted that the Veteran reported a pre-service 
back injury, and that the July 1966 x-ray report showed a 
Schmorl's node at the L-S level.  The examiner also noted the 
Veteran's complaints of back pain shortly after his entrance into 
service.  

The impression on the June 2008 VA examination report included: 
1) mild to moderate double-curve scoliosis, affecting the 
thoracic and lumbar spine with lumbar rotary component; 2) L-5/S-
1 lumbar facet arthropathy or degenerative changes; 3) recurrent 
strain, low back and thoracic spine due to military service; 4) 
status post left total hip replacement; and 5) degenerative joint 
disease right hip.  The examiner went on to state that 
"Diagnosis 1 and 2 have been affected by diagnosis number 3" 
and that the Veteran "should be service-connected only for 
diagnosis number 3."  He also stated that scoliosis pre-existed 
military service and that its natural progression was not 
changed.  The examiner further stated that diagnosis 2 was also 
not likely to have been affected by 2 years in the military with 
it either having developed before or after service.   

Based in part on this examination, the RO, in a July 2008 
decision, awarded service connection for thoracolumbar strain and 
denied service connection for scoliosis, lumbar spine with L5/S1 
facet arthropathy/degenerative changes.  

The record next contains a September 2009 private medical 
statement from Dr. W. F. D'A.  In his statement, Dr. D'A. stated 
that he reviewed the Veteran's service records.  Dr. D'A. 
concluded that: 

 "[w]hile certainly degenerative spine disease can 
occur in any individual with either normal activity or 
as related to job activity, I do think that [the 
Veteran's] service record and problems with [the 
Veteran's] back while in the marine corp more likely 
than not aggravated [his] underlying degenerative 
spine condition and aggravated its progression." 


Analysis

Initially, the Board notes that the medical evidence discussed 
above clearly establishes that he had a back condition prior to 
his entrance into service.  The Veteran does not contend 
otherwise.  The July 1966 x-ray report showed a Schmorl's node at 
L-S level with degenerative disc changes.  The June 2008 VA 
examiner determined that this x-ray evidence showed that the 
Veteran's scoliosis at the lumbar spine level pre-existed his 
period of service.  

The record contains clear and unmistakable evidence that the 
Veteran's scoliosis and degenerative changes pre-existed his 
period of service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); see also Joyce v. Nicholson, 443 F.3d 
845, 847 (Fed. Cir. 2006).  As such, the focus of this matter is 
whether the pre-existing lumbar scoliosis and degenerative 
changes were permanently aggravated by any aspect of the 
Veteran's period of service.  See U.S.C.A. § 1111.  

The first question to address when discussing the possibility of 
permanent aggravation is: Did the Veteran's condition increase in 
severity during service?  

Shortly after the Veteran's entrance into service, his service 
treatment records show he complained of back pain that he 
associated with training.   The Veteran received two weeks of 
physical therapy to treat his condition in September 1967.  It is 
pertinent that no record during the remainder of the Veteran's 
period of active (through to August 1969) shows any more 
complaints or findings of back problems. 

At the time of his separation from service, the record shows the 
Veteran's spine was evaluated as normal.  Although the record 
shows that the Veteran had one flare-up during service (two weeks 
of physical therapy treatment for muscle strain shortly after 
entrance), the record does not reflect that this caused any 
permanent aggravation of the pre-service scoliosis and 
degenerative changes.  In fact, the lack of any record of 
complaints of or treatment for back problems over the remaining 
23 months of service following the September 1967 treatment is 
evidence that the September 1967 flare up was temporary and 
resolved without permanent aggravation.  Furthermore, the back 
was evaluated as normal at separation examination in 1969, so 
there was no evidence of any increase in disability at the time 
of his discharge from service.  As there was no indication of 
back problems following the September 1967 treatment for muscle 
strain, no record of treatment for the remainder of service, and 
no finding of a back problem at separation - or for years 
thereafter, the Board concludes that the September 1967 muscle 
strain was only a temporary flare up of a low back problem.  A 
temporary or intermittent flare-up of a pre-existing injury or 
disease is not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 
47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, 
there is no evidence that shows that any disability involving the 
lumbar scoliosis and degenerative changes the Veteran had prior 
to entrance into service had increased in severity during 
service.  Accordingly, with no showing on an increase in severity 
during service, inservice aggravation is not presumed.  These 
same records showing no back problems for the final 23 months of 
service, and normal back at separation are also evidence 
supporting a finding that the Veteran did not sustain any other 
chronic back injury during service.

The record also does not show a continuity of symptomatology (or 
treatment) for lumbar scoliosis, or for any other low back 
disorders, following separation from service in 1969.  While the 
Veteran reported that he had back problems over the years since 
service, the record does not document any treatment for 
complaints or findings involving the low back until after 2003, 
when the Veteran first began to seek treatment for his cervical 
spine disorder.  A lengthy period of time between service and the 
first post-service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor for 
consideration that weighs against a finding that the current 
disability is related to service.   See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

As discussed above, the records show scoliosis and degenerative 
changes predated service.  It also shows that the Veteran was 
treated for back problems for a couple weeks during his first 
month of service, and that he was not treated again for any back 
problems for the remainder of his period of service.  The back 
was evaluated as normal at separation.  The record does not 
contain documentation showing continuity of treatment or symptoms 
since service.  These factors all weigh against the claim.

Favoring the Veteran's claim are his reports of ongoing 
symptomatology since service, and the September 2009 opinion from 
the private doctor, Dr. D'A.  The Board has considered both.   

The Board has considered Dr. D'A.'s medical opinion in this 
matter.  While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the probative value of 
that physician's statements.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Court has expressly declined to adopt a rule 
that accords greater weight to the opinion of the Veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 
176 (1993).  

The Board has more than a couple of reasons to discount the 
probative value of the opinion from Dr. D'A.  First, while Dr. 
D'A told the Veteran, "I do think that your service record and 
problems with your back while in the marine corp. more likely 
than not aggravated your underlying degenerative spine condition 
and accelerated its progression.", the doctor gave no rationale 
for his statement.  He did not explain what factors caused him to 
believe that two years of service in the late 1960s caused or 
aggravated the Veteran's low back disorder to result in 
disability first treated in 2003.  

Second, Dr. D'A gave no indication that he actually read the 
claims file.  He did not discuss any of the pertinent history 
involving any of the following:  the Veteran's pre-service spine 
problems, the single instance of treatment the Veteran had for 
back problems in September 1967, the fact that the Veteran did 
not have treatment for such for the remaining 23 months of 
service, the fact that the Veteran's spine was found to be normal 
at separation, the fact that the Veteran did not have treatment 
for back problems for decades after service, or the fact that the 
Veteran worked as a carpenter for three decades after service.  

Third, the Board finds it pertinent that Dr. D'A. qualified his 
medical statement by acknowledging that "certainly degenerative 
arthritis can occur in any individual with either normal activity 
or as related to job activity".  In so doing, Dr. D'A admits 
that 30+ years of post-service job activity (including work as a 
carpenter) could lead to arthritis, right before indicating his 
belief that the Veteran's service in 1967-69 accelerated its 
progression.  Dr. D'A never indicated what led him to believe 
there may have been accelerated progression in service of 
scoliosis and degenerative changes shown prior to service.  
Furthermore, at no point does Dr. D'A. point to anything in the 
record that led him to believe low back disability first treated 
in 2003 may be related to any aspects of service ending in 1969, 
rather than to aspects of the Veteran's job activity over the 
decades since.  

In contrast to the opinion from Dr. D'A, the Board finds the 
opinion from the June 2008 VA examiner to be quite probative.  
The June 2008 examiner reviewed the claims file and examined the 
Veteran.  The June 2008 examiner provided a thorough discussion 
of the findings contained in the service treatment records and 
the claims folder.  He gave his clear and unqualified opinion 
that there was no evidence that showed the Veteran's lumbar 
scoliosis and degenerative changes were aggravated by his period 
of service.  He supported that opinion with comments explaining 
his reasoning and his thorough knowledge of the Veteran's medical 
history.  For these reasons, the Board affords the June 2008 VA 
examiner's opinion greater weight than it can afford the opinion 
from Dr. D'A. 

Essentially, Dr.  D'A. did not provide any rational in support of 
his conclusion.  The Court has held on a number of occasions that 
a medical opinion that contains only data and a conclusion is of 
limited probative value.  The reasoned analysis that is used to 
support a medical opinion is where most of the probative value of 
a medical opinion comes from.  Neives-Rodriguuez v. Peake, 22 
Vet. App. 295, 304 (2008).   Here, Dr. D'A. concluded with a 
statement based apparently only on findings that the Veteran 
lumbar scoliosis pre-existed his service and his current 
condition is worse now than it was while he was in service.  In 
contrast, the June 2008 VA examination report contains a full 
statement of reasoning and rationale in support of the opinion 
provided.  

The Board has also considered the Veteran's statements that he 
has experienced back problems since service, and in this 
capacity, the Board finds the Veteran is competent to attest to 
his observations of his disorder.  38 C.F.R. § 3.159(a)(2).  As a 
lay person, however, the Veteran is not competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder (i.e. that pre-existing lumbar scoliosis 
was aggravated during service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  Where the determinative issue 
involves a medical opinion, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical etiology do not constitute competent 
medical evidence, when the question etiology goes beyond mere 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that a veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  In this regard, the Veteran's statement that his 
lumbar scoliosis was permanently worsened by service is not 
competent medical evidence.

In sum, there is clear and unmistakable medical evidence that the 
Veteran's lumbar scoliosis and degenerative changes pre-existed 
his period of service.  The weight of the probative evidence is 
against a finding that the Veteran's lumbar scoliosis and 
degenerative changes were aggravated by his period of service.  
The weight of the evidence is against a finding that the 
Veteran's current back disorder is related to service.  Even 
though the Board cannot ignore or disregard the medical 
conclusion from Dr. D'A., the Board finds that the June 2008 VA 
examiner's medical opinion carries more weight than the statement 
from the private doctor that lacks supporting rationale.  See 
Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 
2 Vet. App 614 (1992).  The preponderance of the medical evidence 
is against a finding that any current diagnosed lumbar spine 
disorder is etiologically related to the Veteran's period of 
service.  As such, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim 
must be denied.  

Bilateral Hip Disorder and Cervical Spine Disorder 

The Veteran seeks entitlement to service connection for bilateral 
hip disorder and cervical spine disorder.  The record shows that 
the Veteran has current diagnoses for degenerative joint disease 
in the right hip, status-post total hip replacement in the left 
hip, and degenerative disc disease in the cervical spine.   See 
the report of an October 2009 VA examination.  He contends that 
his current bilateral hip and cervical spine disorders stem from 
his service-connected thoracolumbar spine disability.  

Initially, the Board notes that the Veteran does not contend (nor 
does the evidence of record support a finding) that his bilateral 
hip disorder or cervical spine disorder are directly stem from 
his period of service.  During the October 2010 Board hearing, 
the Veteran testified that the onset of his bilateral hip 
problems and cervical spine problems was after 2000.   

The evidence of record does not show any complaints of hip or 
neck problems in service, at separation, or for many years 
afterward.   The first post-service medical evidence of record of 
any cervical spine disorder is not shown until 2003.  In a 
December 2003 private treatment record, it is noted that the 
Veteran reported a history of pain in his neck for the last year.  
X-ray evidence at that time revealed degenerative changes in the 
cervical spine.  In May 2004, the Veteran underwent cervical 
spine surgery (laminectomy of the right C6-C7).  A December 2004 
private treatment record shows that the Veteran was diagnosed 
with end-stage osteoarthritis in his left hip.  He underwent a 
total left hip replacement in January 2005.  Subsequent VA and 
private treatment records show that the Veteran was diagnosed and 
treated for osteoarthritis in his right hip.

It is noted that the date of both the reported onset and the 
first medical evidence are well beyond the first year after the 
Veteran's discharge from his period of service.  This lengthy 
period without treatment for related conditions is evidence 
against a finding of continuity of hip or neck problems since 
service, and it weighs heavily against a claim for service 
connection on a direct basis.  See Maxson, 12 Vet. App. at 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).   

Further, there is no competent medical evidence linking bilateral 
hip disorder or cervical spine disorder directly to his period of 
service.  See 38 C.F.R. § 3.303.  There is no basis for awarding 
service connection for these conditions on a direct basis.

Turning to the Veteran's specific contention in this matter - a 
claim of secondary service connection - the remaining question is 
whether the medical evidence is at least in equipoise as to the 
Veteran's assertion that his bilateral hip disorder and cervical 
spine disorder are related to his service connected thoracolumbar 
spine disability.  See 38 C.F.R. § 3.310.  As discussed below, 
the weight of the evidence is against such findings.  

In October 2009, the Veteran was afforded a VA spine and joint 
examination to determine whether his bilateral hip or cervical 
spine disorder were proximately caused by or aggravated by his 
service-connected thoracolumbar spine disability.  Based on a 
review of the claims folder and the findings from the 
examination, the VA examiner opined that the Veteran's bilateral 
hip and cervical spine disorders were less likely than not caused 
by his service-connected thoracolumbar strain.  The examiner 
stated that muscular strain in the low back is not likely to 
cause degenerative arthritis in the cervical spine or the hips.  
The examiner felt that the Veteran's current diagnosed disorders 
were likely caused by his 35 years of work as a carpenter.  

The Board finds it pertinent that there is no other medical 
opinion to the contrary. 

The Board has considered the Veteran's own assertions that his 
bilateral hip disorder and cervical spine disorder stem from his 
service-connected thoracolumbar disability.   The Board finds 
that the Veteran's assertions on this medical matter cannot be 
afforded much probative weight in the absence of evidence that 
the Veteran has medical training that can provide the expertise 
to render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Whether the Veteran's current 
diagnosed bilateral hip disorder and cervical spine disorder are 
proximately related to his service-connected thoracolumbar spine 
disability goes beyond mere observations and it requires 
competent medical evidence based on clinical findings and medical 
knowledge.  See Jandreau, 492 F.3d at 1372.  

In sum, the bilateral hip disorder and cervical spine disorder 
are not shown to be directly related to the Veteran's period of 
service.  Additionally, the preponderance of the evidence of 
record is against a finding that the disorders are proximately 
due to his service-connected thoracolumbar spine disability.  See 
38 C.F.R. § 3.310.  As shown above, the VA examiner found that 
the Veteran's bilateral hip disorder and cervical spine disorder 
were more likely related to his 35 years of work as a carpenter.  
The Board finds that the preponderance of the evidence is against 
an award of service connection for the bilateral hip disorder and 
the cervical spine disorder.   The benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims 
must be denied.  



ORDER

Entitlement to service connection for lumbar spine disorder is 
denied. 

Entitlement to service connection for bilateral hip disorder is 
denied. 

Entitlement to service connection for cervical spine disorder is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


